Citation Nr: 0637755	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  05-02 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
migraine headaches.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran served on active duty from January 1986 to May 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Nashville, 
Tennessee, which granted service connection for migraine 
headaches and assigned a 10 percent evaluation, effective May 
18, 1992.  By a December 2004 rating decision, the RO 
increased the evaluation for the service-connected migraine 
headaches to 30 percent disabling, effective May 18, 1992.

The veteran provided testimony at a hearing at the RO before 
the undersigned Veterans Law Judge in August 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

After a review of the evidence, the Board finds that further 
development is necessary. The evidence currently on record is 
insufficient for the purpose of ascertaining the severity of 
the veteran's headache disability. 

Although the veteran underwent a VA examination in February 
2003, for various disabilities, including his migraines, this 
examination does not fully address the severity of the 
headaches for the purpose of ascertaining whether an 
increased rating is warranted.

The record shows that the veteran was previously afforded a 
VA examination in October 2001, for evaluation of migraine 
headaches.  Since that time, various medical records received 
show a history of severe headaches that often do not respond 
well to medication.  The veteran has asserted that along with 
the headaches, she has also experienced facial numbness, 
slurred speech and a tingling sensation in her fingers.  
Furthermore, at the August 2005 hearing the veteran testified 
that when her headaches were severe, she had to take time off 
of work.   

Given the medical evidence of record, coupled with the fact 
that veteran was last afforded a VA examination in October 
2001, the Board finds that additional VA examination of the 
veteran is warranted.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).

As this claim must be remanded for VA examination, the 
veteran should also be provided with notice that informs him 
of the type of evidence that is needed to establish a 
disability rating or effective date for the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish an effective 
date for the veteran's claim for an 
increased rating for migraine headaches.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC should request the veteran 
provide any documentation available 
showing any absences from work caused by 
her headaches.  If the above-mentioned 
records are not available, that fact 
should be entered in the claims file.

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination to 
determine the current severity of her 
service-connected migraine headaches.  The 
claims folder must be made available to 
the examiner prior to the examination.  
All indicated studies should be performed.  
The examiner should comment as to whether 
the veteran's symptoms result in 
characteristic prostrating attacks on an 
average of once a month over the past 
several months.  Also, the examiner should 
comment on whether her symptoms result in 
very frequent, completely prostrating and 
prolonged attacks.  Additionally, the 
examiner should also review pertinent 
aspects of the veteran's medical and 
employment history, and comment on the 
effects of the service-connected migraine 
disability upon the veteran's ordinary 
activity and on how it impairs her 
functionally, particularly with respect to 
employment.

4.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran should be furnished a 
supplemental statement of the case, and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


